Smith J.
I examined this question a long time since, and this was the result; a witness subpoenaed though not examined has a right to payment; so if examined though not subpoenaed. A party has a right to call as many witnesses as he thinks are necessary to make out his case. Where there is oppression it must be proved, and the court will lay their hands upon it; but it is not to be presumed.
Shippen C. J.
There must be proof of oppression, which does not seem to be the case here.
Per Curiam.
The bill of costs, as it has been taxed by the prothonotary, is confirmed.